

    
Exhibit 10.10


SECOND AMENDMENT TO
AMENDED AND RESTATED ADVISORY AGREEMENT
This SECOND AMENDMENT TO AMENDED AND RESTATED ADVISORY AGREEMENT (the
“Amendment”), dated March 24, 2015, is between Resource Real Estate Opportunity
REIT II, Inc., a Maryland corporation (the “Company”), and Resource Real Estate
Opportunity Advisor II, LLC, a Delaware limited liability company (the
“Advisor”).
WHEREAS, the Company and the Advisor previously entered that certain Amended and
Restated Advisory Agreement dated January 9, 2014, as amended by the First
Amendment to the Amended and Restated Advisory Agreement dated October 6, 2014
and as renewed by that certain Renewal Agreement dated December 20, 2014 (the
“Agreement”).
WHEREAS, the Company and the Advisor desire to further amend the Agreement to
clarify the calculation of asset management fees.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which hereby are acknowledged, the parties
hereto, intending to be legally bound hereby, do hereby agree as follows:
1.Defined Terms. Any term used herein that is not otherwise defined herein shall
have the meaning ascribed to such term as provided in the Agreement.
2.Amendment to Section 8.02. Pursuant to Section 17.05 of the Agreement, the
Company and the Advisor hereby agree that Section 8.02 of the Agreement shall be
amended and restated in its entirety as follows:
8.02 Asset Management Fees. The Company shall pay the Advisor as compensation
for the services described in Section 3.03 hereof a monthly fee (the “Asset
Management Fee”) in an amount equal to one-twelfth of 1.0% of the Cost of
Investments, as of the end of the current month subject to the following
adjustments:
(a) For any month in which a Property, Loan or other Permitted Investment is
disposed of, the Company shall prorate the portion of the Asset Management Fee
related to that specific Property, Loan, or other Permitted Investment by using
a numerator equal to the number of days owned during the month of disposal,
divided by a denominator equal to the total number of days in such month and add
the resulting amount to the fee due for such month; and
(b) For any month in which a Property, Loan or other Permitted Investment is
acquired, the Company shall prorate the portion of the Asset Management Fee
related to that specific Property, Loan, or other Permitted Investment by using
a numerator equal to the number of days in the month less the number of days
owned during the month (including the full day of closing), divided by a
denominator equal to the total number of days in such month and deduct the
resulting amount from the fee due for such month.
The Advisor shall submit a monthly invoice to the Company, accompanied by a
computation of the Asset Management Fee for the applicable period. Generally,
the Asset Management Fee payable to the Advisor for any month shall be paid on
the last day of such month, or within the first three business days following
the last day of such month. As an example, the Asset Management Fee calculated
with respect to the Property, Loans, or other Permitted Investments owned at the
end of the month of January shall be due and payable between January 31 and the
third business day of February in any year.



--------------------------------------------------------------------------------




The Asset Management Fee may or may not be taken, in whole or in part, as to any
year in the sole discretion of the Advisor. All or any portion of the Asset
Management Fees not taken as to any fiscal year shall be deferred without
interest and may be paid in such other fiscal year as the Advisor shall
determine.
3.Continuing Effect. Except as otherwise set forth in this Amendment, the terms
of the Agreement shall continue in full force and effect and shall not be deemed
to have otherwise been amended, modified, revised or altered.
4.Counterparts. The parties agree that this Amendment has been or may be
executed in several counterparts, each of which shall be deemed an original, and
all counterparts shall together constitute one and the same instrument.


[SIGNATURES CONTAINED ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.


 
RESOURCE REAL ESTATE OPPORTUNITY REIT II, INC.
 
By:
/s/ Alan F. Feldman
 
 
Alan F. Feldman, Chief Executive Officer
 
 
 
 
RESOURCE REAL ESTATE OPPORTUNITY ADVISOR II, LLC
 
By:
/s/ Kevin M. Finkel
 
 
Kevin M. Finkel, President











